DETAILED ACTION
The present office action is responsive to the applicant’s filling the application on 02/21/2019 
The application has claims 1-20 present. All the claims have been examined.
The information disclosure statement (IDS) submitted on 02/21/2019 has been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20160026611), in view of Zia et al (US 20190243881)

(see FIG. 3, 4 and at least abstract and para 47; receiving content for webpage) ; parse the DOM structure associated with the HTML page received from the web server host platform to generate a logical DOM; receive, from a data source computer system, source data; modify the logical DOM based on the source data, wherein modifying the logical DOM based on the source data comprises replacing the one or more dynamic elements, and wherein modifying the logical DOM produces a first updated real DOM; render a first graphical user interface based on the first updated real DOM; and display the first graphical user interface (see para 47-48, 50-51, 56-57; parse dom and generating an eventual dom replacing content, serializing dom and rendering on the user device).
Zia teaches wherein the logical DOM comprises a key value store identifying one or more dynamic elements to be updated based on data received from at least one data source different from the web server host platform; replacing the one or more dynamic elements with corresponding values from the source data received from the data source computer system (see para 173, 223, 234, 239, replacing the data).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Zia to modify Gupta, since it would have improve the system for calculating and associating related sentences related to specific topic, thus improving how the summary is generated. 


(see para 47-48, 50-51 rendering and updating data); modify the modified logical DOM based on the updated source data, wherein modifying the modified logical DOM based on the updated source data comprises replacing the one or more dynamic elements and wherein modifying the modified logical DOM produces a second updated real DOM; re-render the graphical user interface based on the second updated real DOM; and display the re-rendered graphical user interface (see para 47-48, 50-51, 56-58; a first page is rendered and as updated data is received from the server, the dom is updated and re rendered with updated data).

In regards to claims (3, 12) Liu teaches wherein receiving the source data comprises receiving user account data (see para 44-45 data like user login).

In regards to claims (4, 13), Liu teaches  wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing device to: retrieve, after receiving the updated source data, the first updated real DOM; and determine, based on the first updated real DOM, the modified logical DOM (see para 56-58; a page is rendered and as updated data is received from the server, identifying differences between original dom and eventual dom, the dom is updated and re rendered with updated data).

In regards to claim (5, 14), Liu teaches  wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing device to: receive a user input corresponding to the source data; and send an indication of the user (see para 47-48, 50-51, 56-58; updating source date associated to user interaction). 

In regards to claims (7, 16). Liu teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing device to receive user input requesting access to the first graphical user interface (see para 37; user request for web page).

In regards to claim 8, 17 Liu teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing device to: identify, based on one or more bind attributes associated with tags in the HTML page, the one or more dynamic elements (see para 41, 43-45, 58; element tags and identifying dynamic elements) .


In regards to claims (9, 18), wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing device to store, locally on the computing device, the key value store (see para 68, stored into a local cache).

Claims 6 and 15  is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu and Zia as applied to claims above, in view of Svedloff (US 7047318)


Svedloff wherein the key value store maintains a reference from each of the one or more dynamic elements to the DOM structure (see at least col 8 line 64 to col 9 line 8, storing reference of the dynamic elements).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Svedloff to modify the teachings of Liu, since a person would have recognize the benefit for faster access to the content.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144